Citation Nr: 0704047	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-01 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1973 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service-connected for residuals of a 
fracture to the fifth, sixth and seventh thoracic vertebrae 
with mid-thoracic and lumbar scoliosis, currently evaluated 
as 50 percent disabling. The veteran claims he is entitled to 
TDIU because his spine condition renders him completely 
unemployable.

The veteran, however, also has a significant non-service 
connected lumbar spine condition, to include degenerative 
joint disease (DJD) of his lumbosacral spine L4-L5, L5-S1. He 
currently receives Social Security disability benefits for 
his overall back disabilities. 

In connection with his TDIU claim, the veteran was afforded 
multiple VA examinations. Most significantly, the veteran 
underwent a VA spinal examination in February 2003 and August 
2004. The February 2003 examiner opined as follows:

History of thoracic vertebral fractures at thoracic 
five, thoracic six, thoracic seven related to motor 
vehicle accident in 1974. Patient has evidence of 
scoliosis, muscle spasm, degenerative joint disease, and 
degenerative disk disease as well by history, physical 
and radiographic examinations in the past. He denies 
specific injury other than that of the motor vehicle 
accident in 1974. It is my medical opinion based upon 
above that the veteran is unemployable and unable to 
maintain or obtain gainful employment.

The August 2004 examiner did not render an opinion regarding 
the veteran's employability, but did state as follows:

This relationship between his residuals of T5, T6, and 
T7 compression fractures, mild thoracic and lumbosacral 
spine scoliosis and subsequent DJD of his lumbosacral 
spine, it is more likely than not that the DJD of his 
lumbosacral spine L4-L5, L5-S1 is unrelated to his T5, 
T6, T7 fractures and subsequent scoliosis.

In short, the medical evidence currently of record suggests 
the veteran is unemployable due to both his service-connected 
and non-service-connected spine conditions, which are 
completely distinct and unrelated to each other. The Board 
finds the VA examinations to be incomplete. To date, no 
examiner has commented on whether the veteran's service-
connected conditions alone render him unemployable. Given the 
ambiguity in the medical evidence, a new VA examination is 
indicated.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an orthopedic 
VA examination to determine the severity 
of his service-connected disabilities, to 
include residuals of a fracture to the 
fifth, sixth and seventh thoracic 
vertebrae with mid-thoracic and lumbar 
scoliosis. The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and they should so 
indicate in their reports. The examiners 
should perform any tests or studies deemed 
necessary for an accurate assessment.

The examiner should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service- 
connected disabilities. The examiner 
should also render an opinion as to the 
overall effect of the disability on the 
veteran's ability to obtain and retain 
employment, that is, whether it would 
preclude an average person from obtaining, 
or retaining, substantially gainful 
employment.

The examiner must specify whether the 
veteran's service-connected disability 
alone renders him unemployable, separating 
out any and all effects his non-service 
connected conditions may have on his 
overall employability completely 
reconciling any and all other medical 
evidence to include the February 2003 and 
August 2004 examinations. Consideration 
may be given to the veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non service-connected 
disabilities. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically addressing what, 
if any, affects the service-connected 
disability alone has on the veteran's 
daily activities. 

2. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



